                  Case 2:19-cv-01975-RSL Document 13
                                                  14 Filed 07/09/20
                                                           07/10/20 Page 1 of 2




1                                                                      District Judge Robert S. Lasnik
     Robert Pauw, WSBA No. 13613
2    GIBBS HOUSTON PAUW
     1000 Second Avenue, Suite 1600
3    Seattle, WA 98104-1003
     Phone: (206)682-1080
4    Fax: (206)689-2270
     Email: rpauw@ghp-law.net
5

6
                               UNITED STATES DISTRICT COURT
7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8

9
     Enlivening Technologies LLC;
10   Ripudaman,
                                                         Case No. 19-1975-RSL
11                    Plaintiffs,
             v.
12
     Kathy A. Baran; et al.,
13                                                       STIPULATION AND PROPOSED ORDER
                      Defendants.                        FOR VOLUNTARY DISMISSAL
14

15
             Plaintiff and Federal Defendants, through their counsel, hereby STIPULATE, AGREE,
16
     AND JOINTLY REQUEST as follows:
17
             In light of the covid-19 pandemic, Plaintiffs have decided not to pursue this litigation and
18
     desire to voluntarily withdraw their lawsuit. Federal Defendants are not opposed to the
19
     voluntary dismissal of this lawsuit. Therefore, the Plaintiffs and the Federal Defendants
20
     JOINTLY REQUEST that this case be DISMISSED without prejudice and without costs or fees.
21
     STIPULATION FOR DISMISSAL - 1
22   2:20-cv-840
                                                                                     Gibbs Houston Pauw
                                                                             1000 Second Avenue, Suite 1600
                                                                                         Seattle, WA 98104
                                                                                         Ph. (206) 682-1080
                                                                                        Fax. (206) 689-2270
               Case 2:19-cv-01975-RSL Document 13
                                               14 Filed 07/09/20
                                                        07/10/20 Page 2 of 2




1

2
             Dated this 9th day of July, 2020.
3

4    GIBBS HOUSTON PAUW                                    BRIAN T. MORAN
                                                           United States Attorney
5    /s/ Robert Pauw                                         /s/ Sarah Morehead
     ROBERT PAUW WSBA#13613                                SARAH MOREHEAD, WSBA#29680
6    1000 Second Avenue, Suite 1600                        Assistant United States Attorney
     Seattle, WA 98104-1003                                United States Attorney’s Office
7    Phone: 206-682-1080                                   700 Stewart Street, Suite 5220
     Fax No. 206)-689-2270                                 Seattle, Washington 98101-1271
8    E-mail: rpauw@ghp-law.net                             Phone: 206-553-7970
     Attorney for Plaintiff                                Fax: 206-553-4067
9                                                          Email: sarah.morehead@usdoj.gov
                                                           Attorney for Federal Defendants
10

11
                                                    ORDER
12
             The parties having stipulated and agreed, the Court orders that this case is dismissed
13
     without prejudice and without costs or fees.
14
                         10th day of July,, 2020.
             DATED this _____
15

16

17                                                  ROBERT S. LASNIK
                                                    United States District Judge
18

19

20

21
     STIPULATION FOR DISMISSAL - 2
22   2:20-cv-840
                                                                                     Gibbs Houston Pauw
                                                                             1000 Second Avenue, Suite 1600
                                                                                         Seattle, WA 98104
                                                                                         Ph. (206) 682-1080
                                                                                        Fax. (206) 689-2270
